DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2021 and 12/14/2021 was filed after the mailing date of the application on 08/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Objections
Claim 7 objected to because of the following informalities: 
Claim 7 should state “has not elapsed” instead of “has not been elapsed” in line 1
Claim 7 should state “cleaning cycle of the ice maker has arrived” instead of “cleaning cycle of the ice maker has come” in line 2.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cleaning determination unit” and “operation determination unit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6, the claims recite “cleaning time determination unit” and “operation determination unit”. The specification fails to disclose the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of the ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time 
Claim 6 further recites the limitations “cleaning time determination unit determining whether cleaning is necessary on the basis of a time for performing a cleaning cycle and a cleaning grace period of the ice maker during operation of the ice maker” and “an operation determination unit determining whether ice-separating operation has been completed for current ice-making operation when the cleaning of the ice maker is determined to be necessary because both the time for performing the cleaning cycle and the cleaning grace period have elapsed” in lines 2-4 and lines 4-8 respectively. The terms “cleaning time determination unit and operation determination unit” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which the cleaning time determination unit and operation determination unit performs its function. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of determining the time to clean the unit and operating determining unit. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim. 
Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “cleaning time determination unit” and “operation determination unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The claim limitation “cleaning time determination unit” and “operation determination 
unit” uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because there is no corresponding structure disclosed in the specification. Applicants have not demonstrated that they have the metes and bounds of the cleaning time determination unit and operation determination unit at the time of the invention. It is also unclear what the term “unit” means. 
If applicant wishes to have the claim limitation treated under 35 U.S.C 112(f) or pre-AIA 
35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or
“step for” or the generic placeholder is clearly not modified by sufficient structure, material or
acts for performing the claimed function, or may present a sufficient showing that the claim
limitation is written as a function to be performed and the claim does not recite sufficient
structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or

not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite
sufficient structure, material, or acts for performing the claimed function to preclude application
of application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claim 6, the claims recites “cleaning time determination unit” and “operation determination unit”, which renders the claim indefinite because considering the claim as a whole, and in light of the specification and drawings, the boundaries of the protected subject matter are not clearly delineated and the scope of the claimed subject matter is unclear. It is unclear how a
cleaning time determination unit would be able to determine when it is the appropriate time to perform a cleaning cycle and a cleaning grace period. It is also unclear how an operation determination unit would be able to operate the ice separation operation, ice making operation and know when cleaning cycle and cleaning grace period has elapsed. Applicants have not demonstrated that they have the metes and bounds of the cleaning time determination unit and operation determination unit and how the units as a whole can explicitly perform its respective tasks. For examination purposes, as best understood, the Office has interpreted that a cleaning time determination unit and operation determination unit described in a reference will be capable of performing the function described.
	Claims 7-10 are rejected based on dependency from a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vorosmarti, III et al (US 20180058743 A1) in view of Broadbent et al (US 20160334157 A1).
Regarding claim 1-5, it is noted that although the preamble of claims 1-5 is directed towards a method, the structure of the combined teachings discloses all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously 
Regarding claim 6, Vorosmarti teaches a system (programmable control system 400 of Vorosmarti) for cleaning of an ice maker (ice making apparatus 300 of Vorosmarti), the system comprising: a cleaning time determination unit (programmable control system controls the cleaning operation, abstract) determining whether cleaning is necessary on the basis of a time for performing a cleaning cycle (cleaning system that is completed in place and within a reasonable amount of time, 0015-0017 of Vorosmarti) cleaning system and a cleaning grace period (ice making system is in operation when opening the door occurs, or the door opening duration, 0050 of Vorosmarti) of the ice maker during operation of the ice maker; an operation determination unit (programmable control system 400 controls operation of ice making and storage apparatus, 0109 of Vorosmarti), cleaning grace period have elapsed (ice making system is in operation when opening the door occurs, or the door opening duration and when it has elapsed, a shuttle actuator is used to stop the ice making operation, 0049-0050 of Vorosmarti). 
Vorosmarti teaches the invention as described above but fails to teach determining whether ice-separating operation has been completed for current ice-making operation when the cleaning of the ice maker is determined to be necessary because both the time for performing the cleaning cycle and the cleaning grace period have elapsed; and an operation controller controlling the cleaning to proceed by stopping actions related to the ice-making and ice-separating operations of the ice maker when the ice-separating operation is completed.
However, Broadbent teaches whether ice-separating operation (via opening of hot gas valve 24 that sends warm refrigerant to evaporator 21 to remove or harvest ice cubes from freeze plate 22, 0020 of Broadbent) has been completed for current ice-making operation (ice making 
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the system for cleaning an ice maker in Vorosmarti to include determining whether ice-separating operation has been completed for current ice-making operation when the cleaning of the ice maker is determined to be necessary because the time for performing the cleaning cycle has elapsed; and an operation controller controlling the cleaning to proceed by stopping actions related to the ice-making and ice-separating operations of the ice maker when the ice-separating operation is completed in view of the teachings of Broadbent so that the controller can transmit information to ice maker for the opening of hot gas valve to send warm refrigerant to evaporator to remove or harvest ice cubes from freeze plate, and for the controller to track if cleaning is necessary by the time it takes to freeze each ice cube which is one of the determining factor of when cleaning will be conducted. 
Regarding claim 7, the combined teachings teach wherein when the cleaning time determination unit (programmable control system controls the cleaning operation, abstract of Vorosmarti) determines that the cleaning grace period has not been elapsed (ice making system continues to be in operation when frequent opening of the door occurs, 0050 of Vorosmarti), the ice-maker is controlled to normally perform the ice-making (ice making cycle as described on paragraph 0029 of Broadbent) and ice-separating operations (via opening of hot gas valve 24 that sends warm refrigerant to evaporator 21 to remove or harvest ice cubes from freeze plate 22, 0020 of Broadbent) while notifying that the time for performing the cleaning cycle of the ice maker has come (controller 80 of ice maker 10 establishes communication connection with portable electronic device 100 for service based data, 0033 of Broadbent).
Regarding claim 8, the combined teachings teach wherein the ice maker (ice maker 10 of Broadbent) is controlled (via controller 80 of Broadbent) to be operated normally until the operation determination unit (programmable control system 400 controls operation of ice making and storage apparatus, 0109 of Vorosmarti) determines that the ice-separating operation (via opening of hot gas valve 24 that sends warm refrigerant to evaporator 21 to remove or harvest ice cubes from freeze plate 22, 0020 of Broadbent) 13is completed (as described in paragraph 0030 of Broadbent) for the current ice-making operation (ice making cycle as described on paragraph 0029 of Broadbent).
Regarding claim 9, the combined teachings teach wherein the time for performing the cleaning cycle (cleaning system that is completed in place and within a reasonable amount of time, 0015-0017 of Vorosmarti) and the cleaning grace period (ice making system is in operation when opening the door occurs, or the door opening duration, 0050 of Vorosmarti) are set on the basis of operating time of the ice maker (after ice maker 10 has been installed in its final location 
Regarding claim 10, the combined teachings teach wherein the time for performing the cleaning cycle of the ice maker (cleaning system that is completed in place and within a reasonable amount of time, 0015-0017 of Vorosmarti) is reset when the cleaning of the ice maker is determined to have been completed (controller 80 checks whether ice maker 10 has reached 500 ice making cycles, if that is reached, then at step 402, controller sets cycle counter n to 0, 0042 of Broadbent); and number of the cleaning cycles is started to be counted again when the ice maker is restarted (this “T.sub.H(0)”, with 0 being the restarting number the ice maker is starting with, is the baseline length of time that it takes ice maker 10 to harvest a batch of ice when ice maker 10 is new and clean, 0042 of Broadbent).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 8:30pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JERRY-DARYL FLETCHER can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763